Exhibit SECURITIES PURCHASE AGREEMENT between PROXIM WIRELESS CORPORATION and LLOYD I. MILLER, III, as a Purchaser MILFAM II L.P., as a Purchaser Dated as of July 25, 2008 TABLE OF CONTENTS ARTICLE I PURCHASE AND SALE OF SECURITIES - 1 - SECTION 1.01. The Notes - 1 - SECTION 1.02. The Warrant - 1 - SECTION 1.03. Purchase and Sale of the Securities - 1 - SECTION 1.04. Payments and Endorsements - 2 - SECTION 1.05. Interest Rate for Note; Payment of Principal for Note - 2 - SECTION 1.06. Prepayment of Notes - 3 - SECTION 1.07. Payment on Non-Business Days - 3 - SECTION 1.08. Registration of Notes - 4 - SECTION 1.09. Transfer and Exchange of Notes - 4 - SECTION 1.10. Replacement of Note - 4 - SECTION 1.11. Cancellation of PIPE Warrants - 5 - ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY - 5 - SECTION 2.01. Organization, Qualifications and Corporate Power - 5 - SECTION 2.02. Authorization of Agreements, Etc. - 6 - SECTION 2.03. Validity - 6 - SECTION 2.04. Authorized Capital Stock - 6 - SECTION 2.05. SEC Filings, Other Filings and Regulatory Compliance - 7 - SECTION 2.06. Listing - 7 - SECTION 2.07. Governmental Approvals - 7 - SECTION 2.08. Offering of the Securities - 8 - SECTION 2.09. No Integrated Offering - 8 - SECTION 2.10. Material Changes - 8 - SECTION 2.11. Litigation - 9 - SECTION 2.12. Ownership of Property; Liens - 9 - SECTION 2.13. Intellectual Property Rights - 9 - SECTION 2.14. Insurance - 10 - SECTION 2.15. Compliance with Other Instruments - 10 - SECTION 2.16. Tax Returns and Payments - 10 - SECTION 2.17. Environmental and Safety Laws - 11 - SECTION 2.18. ERISA - 11 - SECTION 2.19. Brokers - 11 - SECTION 2.20. Labor Relations - 11 - SECTION 2.21. Customers - 11 - SECTION 2.22. Solvency - 12 - SECTION 2.23. Representations Complete - 12 - ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS - 12 - SECTION 3.01. Requisite Power and Authority - 12 - SECTION 3.02. Investment Representations - 12 - SECTION 3.03. Purchaser Bears Economic Risk - 13 - SECTION 3.04. Acquisition for Own Account - 13 - SECTION 3.05. Purchaser Can Protect Its Interest - 13 - SECTION 3.06. Accredited Investor - 13 - SECTION 3.07. Legends - 13 - ARTICLE IV CONDITIONS TO THE OBLIGATIONS OF THE PURCHASERS - 14 - SECTION 4.01. Agreement - 14 - SECTION 4.02. Notes - 14 - SECTION 4.03. Warrants - 15 - SECTION 4.04. Subordination Agreement - 15 - SECTION 4.05. Comerica Consent - 15 - SECTION 4.06. Legal Opinion - 15 - SECTION 4.07. Representations and Warranties to be True and Correct - 15 - SECTION 4.08. Performance - 15 - SECTION 4.09. All Proceedings to be Satisfactory - 15 - SECTION 4.10. Supporting Documents - 14 - ARTICLE V COVENANTS OF THE COMPANY - 16 - SECTION 5.01. Financial Statements, Reports, Notices, Etc. - 16 - SECTION 5.02. Corporate Existence; Maintenance of Business - 18 - SECTION 5.03. Properties, Insurance - 18 - SECTION 5.04. Use of Proceeds - 18 - SECTION 5.05. Compliance with Laws - 18 - SECTION 5.06. Keeping of Records and Books of Account - 18 - SECTION 5.07. Dividends and Certain Other Restricted Payments - 18 - SECTION 5.08. Capital Expenditures - 18 - SECTION 5.09. Mergers, Consolidations and Asset Sales - 19 - SECTION 5.10. Acquisitions - 19 - SECTION 5.11. Prepayment of Indebtedness - 19 - SECTION 5.12. Incurrence of Indebtedness - 19 - SECTION 5.13. Change in the Nature of Business - 20 - SECTION 5.14. Encumbrances - 21 - SECTION 5.15. Access to Facilities - 21 - SECTION 5.16. Intellectual Property Rights - 21 - SECTION 5.17. Taxes - 22 - ARTICLE VI EVENT OF DEFAULT - 22 - ARTICLE VII MISCELLANEOUS - 24 - SECTION 7.01. Expenses - 24 - SECTION 7.02. Survival of Agreements - 24 - SECTION 7.03. Indemnification - 24 - SECTION 7.04. Parties in Interest - 24 - SECTION 7.05. Notices - 24 - SECTION 7.06. Governing Law - 25 - SECTION 7.07. Entire Agreement - 26 - SECTION 7.08. Counterparts - 26 - SECTION 7.09. Due Diligence - 26 - SECTION 7.10. Successors and Assigns - 26 - SECTION 7.11. Amendments and Waivers; Exercise of Rights - 26 - SECTION 7.12. Severability - 27 - SECTION 7.13. Titles and Subtitles - 27 - SECTION 7.14. Jointly Drafted - 27 - SECTION 7.15. Further Assurances - 27 - THIS SECURITIES PURCHASE AGREEMENT (as amended, supplemented or otherwise modified from time to time) (the “Agreement”) is dated as of July25, 2008, by and between Proxim Wireless Corporation (f/k/a Terabeam, Inc.), a Delaware corporation (the “Company”) and the purchasers named in the attached Schedule1 hereto (each individually a “Purchaser” and collectively the “Purchasers”). WHEREAS, the Company wishes to issue and sell to the Purchasers (x) $3,000,000 in the initial aggregate stated principal amount of its promissory notes (as amended, supplemented, or otherwise modified from time to time, and together with any note or notes issued in exchange for or in replacement thereof, individually, a “Note” and, collectively, the “Notes”) and (y) warrants to purchase an aggregate amount of 1,250,000 shares of Company common stock, par value $0.01, at an exercise price of $0.53 (as amended, supplemented, or otherwise modified from time to time, and together with any warrant or warrants issued in exchange for or in replacement thereof, individually a “Warrant” and, collectively, the “Warrants”) (collectively the Notes and the Warrants referred to herein as the “Securities”); and WHEREAS, the Company will use the funds received in connection with the purchase of the Securities by the Purchasers for general corporate purposes; and WHEREAS, subject to the foregoing recitals, the Purchasers, severally, wish to purchase the Securities on the terms and subject to the conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the premises and the mutual covenants contained in this Agreement, the parties agree as follows: ARTICLE I PURCHASE AND SALE OF SECURITIES SECTION 1.01.The Notes.On the terms and subject to the conditions hereof, the Company has authorized and agreed to issue and sell to the Purchasers, in the respective initial stated principal amounts set forth in the schedule of Purchasers attached hereto in Schedule1 (the “Schedule of Purchasers”), the Company’s Promissory Notes, due July 25, 2011 (the “Maturity Date”), in the original aggregate stated principal amount of $3,000,000.The Notes will be substantially in the form set forth in ExhibitA hereto. SECTION 1.02.The Warrant. On the terms and subject to the conditions hereof, the Company has authorized and agreed to issue to the Purchasers pro rata, according to each Purchaser’s proportion of the aggregate principal amount of the Notes, warrants for the purchase of an aggregate of 1,250,000 shares of the Company’s common stock at an exercise price of $0.53 with a term of ten (10) years.The Warrants will be substantially in the form set forth as Exhibit B. SECTION 1.03.Purchase and Sale of the Securities.Subject to and in reliance upon the representations, warranties, terms and conditions of this Agreement, the Purchasers, severally and not jointly, agree to purchase, the Securities set forth opposite their respective names in the Schedule of Purchasers set forth on Schedule I for the aggregate cash purchase price set forth therein.The closing of such purchase and sale (the “Closing”) will be held at the office of - 1 - Andrews Kurth LLP, 450 Lexington Ave., New York, NY 10017, on July 25, 2008 (the “Closing Date”) at 10:00 A.M., Eastern Standard Time, or on such other date and at such time as may be mutually agreed upon.At the Closing, the Company will issue and deliver to each Purchaser (x) one Note, payable to the order of such Purchaser, in the principal amount set forth opposite such Purchaser’s name in the Schedule of Purchasers set forth on Schedule I and (y) a warrant, registered in the name of such Purchaser and evidencing the number of Warrants set opposite such Purchaser’s name in the Schedule of Purchasers set forth on Schedule I.Such deliveries will be made against delivery to the Company of a wire transfer by each Purchaser to the account of the Company, in the amount (which reflects the reduction as set forth in the next sentence of this Section 1.03) set forth opposite the name of such Purchaser in the Schedule of Purchasers under the heading “Aggregate Net Purchase Price for Securities.”The Aggregate Net Purchase Price for Securities owed by each Purchaser to the Company has been calculated by taking into account a fee payable by the Company to the Purchasers equal to 1.50% of the aggregate principal amount of the Notes.The amount of such fee is set forth opposite the name of each Purchaser on the Schedule of Purchasers under the heading “Fee Amount.” SECTION 1.04.Payments and Endorsements.Payments of principal and interest on the Notes will be made directly by check duly mailed or delivered to the Purchasers at their addresses referred to in the Schedule of Purchasers attached as ScheduleI or made to the account of the Purchaser by wire transfer referred to in the Schedule of Purchasers attached as ScheduleI or at such other address or account as such Purchaser may subsequently request in any notice delivered by such Purchaser to the Company. SECTION 1.05.Interest Rate for Note; Payment of Principal for Note.The Notes will accrue interest at the rate of sixteen percent (16%) per annum.Interest will be due and payable monthly in arrears on the last day of each calendar month (each, an “Interest Payment Date”) and shall be computed on the basis of a 360-day year and paid for the actual number of days elapsed, with the first interest payment due July 31, 2008.In lieu of paying in cash the interest accrued to any Interest Payment Date, and at the Company’s sole discretion, the interest may be paid in kind at the rate of nineteen percent (19%) per annum, compounding monthly, in which case the accrued interest will be added to the principal amount of the Notes on the applicable Interest Payment Date, and interest will accrue on such aggregate principal amount thereafter.The principal amount owed to the Purchasers under the Notes (including capitalized interest) and all accrued but unpaid interest thereon shall be due and payable in full on the Maturity Date unless otherwise required to be paid earlier pursuant to the terms and conditions of this Agreement, including, without limitation, if earlier prepaid pursuant to the terms and conditions set forth in Section 1.06 herein or accelerated pursuant to the terms and conditions set forth in Article VI herein.In the event any payment under a Note is not timely made when due, interest will accrue on such late payment at an amount equal to twenty-two percent (22%) per annum from and including the date such late payment was due to (but excluding) the date such late payment is paid to the Purchasers.All amounts payable under the Notes and hereunder shall be paid in lawful money of the United States without setoff or withholding of any kind. SECTION 1.06.Prepayment of Notes.The Notes will be payable by the Company prior to the Maturity Date as follows: - 2 - (a)Voluntary Prepayment by the Company.At any time until the Notes have been repaid in full, the Company may, at its sole option, redeem, all or any portion of theoutstanding principal amount of the Notes (including any capitalized interest added to the principal amount of the Notes thereto) (such portion of the outstanding principal amount so prepaid, hereinafter referred to for purposes of this Section 1.06 as the “Prepayment Amount”) by paying to the holders of the Notes 102% of the Prepayment Amount, with such payments to be apportioned ratably among the Purchasers or their transferees according to the unpaid principal balance and accrued but unpaid interest thereon to which such payments relate; provided, however, that the
